Plaintiff is not entitled to recover under the last clear chance doctrine upon evidence that there was a mere possibility that defendant could have avoided the collision. The doctrine as the name implies presupposes a sufficient interval of time within which defendant could have acted to avoid injuring the plaintiff. 5 Am. Jur., Automobiles, § 490. Defendant was traveling at the rate of 60 miles per hour or 88 feet per second. He was only one hundred twenty feet east of the point of collision when he had reason to realize the dangerous situation. This realization preceded the collision by slightly more than a second of time. The evidence in my opinion would not justify recovery under the last clear chance doctrine. *Page 111